IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 482 EAL 2016
                                              :
                    Respondent                :
                                              :   Petition for Allowance of Appeal from
                                              :   the Published Opinion and Order of
             v.                               :   the Superior Court at No. 60 EDA 2016,
                                              :   at 149 A.3d 362 (Pa. Super. 2016)
                                              :   entered on October 20, 2016, affirming
MARVIN HILL,                                  :   the PCRA Order of the Philadelphia
                                              :   County Court of Common Pleas at No.
                    Petitioner                :   CP-51-CR-0005356-2011 entered on
                                              :   December 22, 2015


                                         ORDER



PER CURIAM

      AND NOW, this 11th day of April, 2017, we GRANT the petition for allowance of

appeal and REVERSE the order of the Superior Court. The matter is hereby remanded

to the Superior Court to reinstate Petitioner’s appeal rights nunc pro tunc consistent with

Commonwealth v. Rosado, __ A.3d __, 2016 WL 7008042 (Pa. 2016).